EXHIBIT 10.1

AMENDMENT ONE

TO R. TERRY PHILLIPS

EMPLOYMENT AGREEMENT

This Amendment One (this “Amendment”) is made and entered into as of the 18th
day of December, 2008, by and among United Security Bancshares, Inc. (“USB”),
First United Security Bank (“FUSB”) (“USB” and “FUSB” are hereinafter
collectively referred to as the “Company”), and R. Terry Phillips (the
“Executive”).

WHEREAS, the Company and the Executive previously entered into the Employment
Agreement (the “Agreement”), effective as of January 1, 2000, attached hereto as
Exhibit A;

WHEREAS, the American Jobs Creation Act of 2004 created new Internal Revenue
Code Section 409A (“Code Section 409A”), which imposes documentary and
operational requirements on non-qualified deferred compensation arrangements,
such as the Agreement; and

WHEREAS, the Company desires to amend the Agreement as set forth herein to
ensure that it and the amounts paid thereunder satisfy the requirements of Code
Section 409A and any and all Treasury regulations and guidance promulgated
thereunder.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows, effective January 1, 2009:

 

  1. Amend Section 6.4(b) by deleting the introductory provision “Following the
expiration of the ninety (90) day notice period” and substituting in lieu
thereof “Within thirty (30) days following the effective date of the Executive’s
termination of employment.”

Further amend Section 6.4(b) by adding the following as the last sentence
therein:

“In the event that payment is made pursuant to (iii) above, the payment of three
(3) times Base Salary shall be made within the thirty (30) day period noted
above; payment of the remaining two (2) times Base Salary shall be made within
ten (10) days following the Change in Control.”

 

  2. Amend Section 6.4(c) by adding the following as the end thereof:

“Notwithstanding the foregoing, with respect to any self-insured welfare plan
benefits wherein adverse tax consequences to the Executive could apply due to
the application of Section 105(h) and/or Section 409A of the Internal Revenue
Code (the “Code”) to such benefits, then in lieu of the Company’s waiver of any
insurance “premiums” associated with such benefits (“Self-Insured Premiums”),
the parties immediately shall retain a mutually-agreeable actuary to calculate a
lump sum payment to be made to the Executive in an amount generally equal to the
present value of the anticipated Self-Insured Premiums for the 3-year period,
and Executive shall then be solely responsible for the payment of the
Self-Insured Premiums. Such lump sum payment shall be paid to Executive within
sixty (60) days following the Executive’s termination of employment. In the
event that Executive receives substantially similar benefits from a subsequent
employer within the 3-year period, the Executive shall, within sixty (60) days
of gaining coverage for such benefits, repay to the Company an amount equal to
the lump sum payment the Executive received under this Section 6.4(c) times a
fraction, the numerator of which is the number of days remaining in the 3-year
period and the denominator of which is 1095.”

 

Page 1 of 4



--------------------------------------------------------------------------------

  3. Amend Section 6.4(e) by adding the following as the beginning of the sole
sentence therein:

“Within thirty (30) days following the effective date of the Executive’s
termination of employment,”

 

  4. Amend Section 6.6(a) by deleting its content and substituting in lieu
thereof the following:

“(a) At any time during the term of this Agreement, the Executive may terminate
this Agreement for Good Reason by giving the Board written notice of the Good
Reason condition and the Executive’s intent to terminate within ninety (90) days
of the initial existence of the Good Reason condition. Such notice shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for such termination. The Executive’s ability to terminate for Good Reason
is contingent upon his agreement to allow the Company to remedy, within such
ninety (90)-day period, the events constituting Good Reason. Additionally, the
Executive’s termination of employment due to Good Reason must occur within six
(6) months of the initial existence of the Good Reason condition in order to be
entitled to any payments or benefits due to a Good Reason termination.”

 

  5. Amend Section 6.6(b) by deleting its content and substituting in lieu
thereof the following:

“(b) Upon the failure of the Company to remedy the events constituting Good
Reason prior to the expiration of the ninety (90)-day notice period, the Good
Reason termination shall become effective, and, within thirty (30) days
following the effective date of the Executive’s termination of employment, the
Company shall pay the Executive a lump sum cash payment in an amount equal to
three (3) times the Base Salary currently in effect; provided, however, that if
(i) the notice of termination is provided on or after a Change in Control,
(ii) the effective date of such termination occurs on or after a Change in
Control or (iii) a Change in Control occurs within the period beginning on the
effective date of such termination and ending six (6) months thereafter, the
payment under this sub-section (b) shall be a lump sum cash payment in an amount
equal to five (5) times the Base Salary currently in effect. In the event that
payment is made pursuant to (iii) above, the payment of three (3) times Base
Salary shall be made within the thirty (30) day period noted above; payment of
the remaining two (2) times Base Salary shall be made within ten (10) days
following the Change in Control.”

 

  6. Amend 6.6(d) by deleting said subsection in its entirety.

 

  7. Amend Section 6.7(b) by deleting the introductory provision “Upon the
Executive’s termination of employment during the Window Period” and substituting
in lieu thereof “Within thirty (30) days following the effective date of the
Executive’s termination of employment during the Window Period.”

 

  8. Amend Section 7.1 by adding the following as the last sentence therein:

“All payments made pursuant to this Article 7 shall be made in accordance with
Section 12.9(c) below.”

 

Page 2 of 4



--------------------------------------------------------------------------------

  9. Amend Section 12.1(d) by deleting the content of said subsection and
substituting in lieu thereof the following:

“(d) A “Change in Control” means a “change in the ownership” of USB or FUSB, a
“change in the effective control” of USB, or a “change in the ownership of a
substantial portion of the assets” of USB or FUSB, as each is defined in Code
Section 409A and the regulations and guidance issued thereunder (collectively,
“Section 409A”).”

 

  10. Amend Section 12.1(g)(i) by deleting the content of said subsection and
substituting in lieu thereof the following:

“(i) The assignment of the Executive to duties materially inconsistent with the
Executive’s authorities, duties, or responsibilities (including a material
change in to whom the Executive must report) as an officer of the Company, or a
material reduction or alteration of the Executive’s authorities, duties or
responsibilities from those in effect as of the Effective Date (or as
subsequently increased), other than an insubstantial and inadvertent act that is
remedied by the Company promptly after receipt of notice thereof given by the
Executive; or”

 

  11. Insert the following as a new Section 12.9:

“12.9 Internal Revenue Code Section 409A Compliance. This Agreement is intended
in good faith to comply with Section 409A with respect to certain payments, and
to be exempt from Section 409A with respect to other payments.

(a) Termination of Employment. With respect to payments made, or to be made,
hereunder upon a termination of employment that are subject to Section 409A, a
termination of employment must constitute a “separation from service” under
Treas. Reg. Section 1.409A-1(h) in order for such payment to be made.

(b) Modification of Time or Form of Payments. Payments made hereunder that are
subject to Section 409A may not be accelerated or delayed, except as
specifically allowed under Section 409A.

(c) Reimbursements and Equalization Payments. Notwithstanding any other
provisions herein to the contrary or any policy of the Company to the contrary,
all reimbursements, Payments and Underpayments (as defined in Article 7) to be
made hereunder shall be made within sixty (60) days of the date that the
Executive incurs the reimbursable expense or remits the taxes to the applicable
taxing authority, as applicable. Additionally, any amount payable to
Section 7.2(b) must be made by the end of the Executive’s taxable year following
the Executive’s taxable year in which the taxes that are subject to the audit or
litigation are remitted to the taxing authority, or where as a result of such
audit or litigation no taxes are remitted, the end of the Executive’s taxable
year following the Executive’s taxable year in which the audit is completed or
there is a final and non-appealable settlement or other resolution of the
litigation. The amount of expenses eligible for reimbursement during the
Executive’s taxable year may not affect the amount of expenses eligible for
reimbursement in any other taxable year of the Executive, and the right to a
reimbursement may not be liquidated or exchanged for any other benefit.

(d) Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a “Specified Employee”
at the

 

Page 3 of 4



--------------------------------------------------------------------------------

time of his termination of employment under such procedures as established by
USB in accordance with Section 409A, distributions that are made upon
termination of employment (for reasons other than death) may not commence
earlier than six (6) months after the date of such termination of employment.
Therefore, in the event this Section 12.9(d) is applicable to the Executive, any
distribution which would otherwise be paid to the Executive within the first six
(6) months following the termination of employment shall be accumulated and paid
to the Executive in a lump sum during the seventh month following the
termination of employment. Any subsequent distributions shall be paid in the
manner otherwise specified herein.”

 

  12. All other terms, conditions and provisions of the Agreement not herein
modified shall remain in full force and effect.

IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment One
to the Employment Agreement to be executed as of the date first written above.

 

  “USB”   United Security Bancshares, Inc.  

By:

 

/s/ Hardie B. Kimbrough

 

Its:

  Chairman   “FUSB”   First United Security Bank  

By:

 

/s/ Hardie B. Kimbrough

 

Its:

  Chairman   “Executive”  

/s/ R. Terry Phillips

  R. Terry Phillips

 

Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is effective as of the 1st day of January, 2000 (the
“Effective Date”), and is made by and between UNITED SECURITY BANCSHARES, INC.,
a Delaware corporation (“USB”); FIRST UNITED SECURITY BANK, an Alabama banking
corporation (“FUSB”; USB and FUSB are hereinafter collectively referred to as
the “Company”); and R. TERRY PHILLIPS (the “Executive”).

WHEREAS, the Executive is presently employed by the Company in the capacity of
President and Chief Executive Officer of USB and FUSB; and

WHEREAS, the Executive possesses considerable experience and an intimate
knowledge of the business and affairs of the Company, its policies, methods,
personnel and operations; and

WHEREAS, the Company recognizes that the Executive’s contributions have been
substantial and meritorious and, as such, the Executive has demonstrated unique
qualifications to act in an executive capacity for the Company; and

WHEREAS, the Company is desirous of assuring the continued employment of the
Executive in the above stated capacities, and the Executive is desirous of
having such assurance;

WHEREAS, the Executive and the Company previously entered into an employment
agreement effective as of the 1st day of January, 1999 (the “1999 Agreement”),
and the Executive and the Company now desire to amend and restate the 1999
Agreement hereby;

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE 1

Term of Employment

(a) The Company hereby agrees to employ the Executive and the Executive hereby
agrees to continue to serve the Company, in accordance with the terms and
conditions set forth herein, for an initial period of three (3) years,
commencing as of the Effective Date; provided, however, immediately upon a
Change in Control, the initial period shall automatically extend to five
(5) years.



--------------------------------------------------------------------------------

(b) (i) Until a Change in Control occurs, upon each new day of the three
(3) year period of employment from the Effective Date until the Executive’s
sixty-fourth (64th) birthday, the term of this Agreement automatically shall be
extended for one (1) additional day, to be added to the end of the then-existing
three (3) year term. Accordingly, at all times prior to (i) the Executive’s
attaining age 64 and (ii) a notice of employment termination (or an actual
termination), the term of this Agreement shall be three (3) full years.

(ii) After a Change in Control occurs, upon each new day of the five (5) year
period of employment from the date of such Change in Control until the
Executive’s sixty-second (62nd) birthday, the term of this Agreement
automatically shall be extended for one (1) additional day, to be added to the
end of the then-existing five (5) year term. Accordingly, at all times prior to
(i) the Executive’s attaining age 62 and (ii) a notice of employment termination
(or an actual termination), the term of this Agreement shall be five (5) full
years.

However, the automatic extensions of the term of this Agreement shall
immediately be suspended upon a termination of the Executive’s employment in
accordance with the terms of this Agreement.

ARTICLE 2

Position and Responsibilities

During the term of this Agreement, the Executive agrees to serve as President
and Chief Executive Officer of USB and FUSB and as a member of the respective
Boards of Directors if so elected. In his capacity as President and Chief
Executive Officer, he shall have responsibility for all operations of the
Company. The Executive shall have the same status, privileges and
responsibilities normally inherent in such capacities in financial institutions
of similar size and character to the Company.

ARTICLE 3

Standard of Care

(a) During the term of this Agreement, the Executive agrees to devote
substantially his full time, attention and energies to the Company’s business
and shall not be engaged in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary advantage.
However, the Executive may serve as a director of other companies so long as
such service is not injurious to the Company, and provided that such service is
approved by the Board. The Executive covenants, warrants and represents that he
shall devote his full and best efforts to the fulfillment of his employment
obligations and exercise the highest degree of loyalty and the highest standards
of conduct in the performance of his duties.

 

–2–



--------------------------------------------------------------------------------

(b) This Article 3 shall not be construed as preventing the Executive from
investing assets in such form or manner as will not require his services in the
daily operations of the affairs of the companies in which such investments are
made.

ARTICLE 4

Compensation

As remuneration for all services to be rendered by the Executive during the term
of this Agreement, and as consideration for complying with the covenants herein,
the Company shall pay and provide to the Executive the following:

4.1 Base Salary.

(a) The Company shall pay the Executive a base salary in an amount which shall
be established from time to time by the Board of Directors of the Company or the
Board’s designee; provided, however, that such base salary shall not be less
than $192,500 per year and if subsequently increased shall not be less than such
increased amount (“Base Salary”). Base Salary shall be paid to the Executive in
equal bi-weekly installments throughout the year, consistent with the normal
payroll practices of the Company.

(b) Base Salary shall be reviewed at least annually during the term of this
Agreement to ascertain whether, in the judgment of the Board or the Board’s
designee, such Base Salary should be increased, based primarily on the
performance of the Executive during the year.

4.2 Annual Bonus. In addition to Base Salary, in the discretion of the Board,
the Executive shall be entitled to an opportunity to earn a cash bonus (the
“Bonus”) under the Executive Incentive Plan or any similar plan that may be
adopted in the future.

4.3 Long-Term Incentives. During the term of this Agreement, the Executive shall
be entitled to participate in any and all long-term incentive programs at a
level that is commensurate with his position with the Company. Such programs
include the United Security BancShares, Inc. Long Term Incentive Compensation
Plan, or any successors thereto, as amended from time to time.

4.4 Retirement Benefits. The Company shall provide to the Executive
participation in all Company qualified defined benefit and defined contribution
retirement plans, if any, subject to the eligibility and participation
requirements of such plans.

4.5 Life Insurance. The Company shall provide a policy of “term-life” insurance
(in addition to any insurance described in Section 4.6) on the Executive’s life
in the face amount of Two Hundred Fifty Thousand Dollars ($250,000), of which
the Executive will be the owner. All of the premiums on such policy shall be
paid by the Employer during the Executive?s employment hereunder.

 

–3–



--------------------------------------------------------------------------------

4.6 Employee Benefits. The Company shall provide to the Executive all benefits
to which other executives and employees of the Company are entitled to receive,
as are commensurate with the Executive’s position, subject to the eligibility
requirements and other provisions of such plans or arrangements.

4.7 Perquisites. The Company shall provide to the Executive, at the Company’s
cost, all perquisites to which other senior executives are entitled to receive
and such other perquisites which are suitable to the character of the
Executive’s position with the Company and adequate for the performance of his
duties hereunder, including, but not limited to the use of a Chevrolet Tahoe
automobile, or its equivalent, plus an amount equal to the costs of maintenance,
repairs, insurance and all other costs incident thereto.

4.8 Right to Change Plans. By reason of Sections 4.6 and 4.7 herein, the Company
shall not be obligated to institute, maintain or refrain from changing, amending
or discontinuing any benefit plan, program or perquisite, so long as such
changes are similarly applicable to executive employees generally.

ARTICLE 5

Expenses

The Company shall pay or reimburse the Executive for all ordinary and necessary
expenses, in a reasonable amount, which the Executive incurs in performing his
duties under this Agreement including, but not limited to, (a) travel,
(b) entertainment, (c) professional dues and subscriptions and (d) dues incurred
by the Executive for membership in all local private or civic clubs of which he
may become a member and which are deemed by the Executive to be beneficial to
his role with the Company.

ARTICLE 6

Employment Terminations

6.1 Termination Due to Retirement or Death. In the event the Executive’s
employment is terminated while this Agreement is in force by reason of
Retirement or death, the following terms and conditions shall apply:

(a) The Company’s obligation under this Agreement to pay and provide to the
Executive the elements of pay described in Sections 4.1, 4.2 and 4.3 shall
immediately expire.

 

–4–



--------------------------------------------------------------------------------

(b) Upon the effective date of any such termination, the Executive’s benefits
including, without limitation, benefits under Section 4.4, 4.5, 4.6 and 4.7,
shall be determined in accordance with the Company’s retirement, survivors’
benefits, insurance and other applicable programs of the Company then in effect;
provided, however, that the Executive shall receive all rights and benefits that
he is vested in, pursuant to plans and programs of the Company.

(c) Subject to any conflicting terms of any short-term incentive program which
would provide for greater benefits following such termination, the Company
shall, within sixty (60) days of the effective date of employment termination,
pay to the Executive (or the Executive’s beneficiaries or estate, as the case
may be) a Pro Rata share of the Bonus Opportunity.

(d) All unvested stock awards (including, but not limited to, any stock options
and restricted stock) will vest in full on the date of any such termination.

6.2 Termination Due to Disability. In the event that the Executive is determined
to have a Disability during the term of this Agreement, the Company shall have
the right to terminate the Executive’s active employment as provided in this
Agreement. However, the Board shall deliver written notice to the Executive of
the Company’s intent to terminate the Executive’s employment for Disability at
least thirty (30) calendar days prior to the effective date of such termination
and only after any period or process for determining the Disability has been
satisfied and completed. Upon a termination of employment for Disability, the
following terms and conditions shall apply:

(a) The Company’s obligation to pay and provide to the Executive the element of
pay described in Sections 4.1, 4.2 and 4.3 shall immediately expire; provided,
however, that, during the period beginning on the effective date of such
termination and ending six (6) months thereafter, the Company shall continue to
make bi-weekly payments equal to one hundred percent (100%) of the Base Salary
then in effect to the Executive pursuant to Section 4.1; provided, further, that
each such bi-weekly payment during such period shall be reduced by a pro rata
portion of the aggregate amount of any and all insurance benefits payable to the
Executive during such period.

(b) The Executive shall receive all rights and benefits that he is vested in,
pursuant to plans and programs of the Company.

(c) Subject to any conflicting terms of any short-term incentive program which
would provide for greater benefits following such termination, the Company
shall, within sixty (60) days of the effective date of employment termination,
pay to the Executive a Pro Rata share of the Bonus Opportunity.

(d) All unvested stock awards (including, but not limited to, any stock options
and restricted stock) will vest in full on the date of any such termination.

 

–5–



--------------------------------------------------------------------------------

6.3 Voluntary Termination by the Executive. The Executive may terminate this
Agreement at any time by giving the Board written notice of intent to terminate,
delivered at least ninety (90) calendar days prior to the effective date of such
termination. This Section 6.3 shall not apply if the Executive terminates
employment (i) because of Retirement, (ii) for Good Reason or (iii) during the
Window Period. In the event that the voluntary termination is for Good Reason or
during the Window Period, the terms of Section 6.6 or Section 6.7, as the case
may be, shall govern the parties’ rights and obligations hereunder. Otherwise,
upon a voluntary termination by the Executive, the following terms and
conditions shall apply:

(a) The Company shall continue to pay the Executive’s Base Salary, at the rate
then in effect as provided in Section 4.1 herein, through the effective date of
termination, plus all other benefits to which the Executive has a vested right
at that time; provided, however, that the Executive shall not be paid any Bonus
with respect to the fiscal year in which voluntary termination under this
Section 6.3 occurs.

(b) Other than as provided in this Section 6.3, a voluntary employment
termination by the Executive shall result in the termination of the rights and
obligations of the parties under this Agreement; provided, however, that the
terms and provisions of Article 8 shall continue to apply prior to a Change in
Control.

6.4 Involuntary Termination by the Company Without Cause.

(a) At any time during the term of this Agreement, the Board may terminate the
Executive’s employment, as provided under this Agreement, for reasons other than
death, Disability, Retirement or for Cause, by notifying the Executive in
writing of the Company’s intent to terminate at least ninety (90) calendar days
prior the effective date of such termination.

(b) Following the expiration of the ninety (90) day notice period, the Company
shall pay to the Executive a lump sum cash payment in an amount equal to three
(3) times the Base Salary currently in effect; provided, however, that if
(i) the notice of termination is provided on or after a Change in Control,
(ii) the effective date of such termination occurs on or after a Change in
Control or (iii) a Change in Control occurs within the period beginning on the
effective date of such termination and ending six (6) months thereafter, the
payment under this sub-section (b) shall be a lump sum cash payment in an amount
equal to five (5) times the Base Salary currently in effect.

(c) Upon a termination pursuant or subject to this Section 6.4, the Executive
shall be entitled to a continuation of all benefits pursuant to any and all
welfare benefit plans under which the Executive and/or the Executive’s family is
eligible to receive benefits and/or coverage as of the date of termination or as
the same may be increased from time to time. Such benefits shall be provided to
the Executive at the same premium cost to the Executive, if any, and at the same
coverage level, as in effect as of the Executive’s date of termination. The
welfare benefits described in this Subsection 6.4(c) shall continue following
the date of termination for three (3) years; provided, however, that such
benefits shall be discontinued prior to the end of such period in the event the
Executive receives substantially similar benefits from a subsequent employer.

 

–6–



--------------------------------------------------------------------------------

(d) All unvested stock awards (including, but not limited to, any stock options
and restricted stock) will vest on the date of termination.

(e) The Company shall transfer (or cause to be transferred) to the Executive
title to the Executive’s company car, without cost to the Executive, and shall
pay to the Executive a lump sum cash payment in an amount necessary to fully
gross-up the state and federal income tax effects of said transfer.

(f) Subject to the provisions of this Section 6.4, a termination pursuant to
this Section 6.4 shall result in the termination of all rights and obligations
of the parties under this Agreement; provided, however, that the terms and
provisions of Article 8 shall continue to apply. The payments described in this
Section 6.4 (as well as in Section 6.6 and Section 6.7) shall be in part to
compensate the Executive for being subject to the provisions of Article 8 (if
applicable) thereafter, even though the Executive’s employment has been
terminated without Cause (or for Good Reason as provided in Section 6.6 or
during the Window Period as provided in Section 6.7).

6.5 Termination For Cause.

(a) Nothing in this Agreement shall be construed to prevent the Board from
terminating the Executive’s employment under this Agreement for Cause.

(b) After providing the Executive with notice of the reasons the Board believes
Cause may exist, and after giving the Executive the opportunity to respond to
the allegation that Cause exists, the Board, by majority vote, shall make the
determination of whether Cause exists.

(c) In the event this Agreement is terminated by the Board for Cause, the
Company shall continue to pay the Executive his Base Salary through the
effective date of the employment termination, and the Executive shall
immediately thereafter forfeit all rights and benefits (other than vested
benefits) he would otherwise have been entitled to receive under this Agreement.
The Company and the Executive thereafter shall have no further obligations under
this Agreement; provided, however, that the provisions of Article 8 shall
continue to apply.

(d) A termination for Cause shall be permitted hereunder only if the Company
provides the written notice of intent to terminate not later than six (6) months
after the date the Company first knew or should have reasonably known of the act
or omission to act or conviction giving rise to the termination for Cause. The
six (6)-month period shall be tolled during any permitted period of correction
or administrative procedure.

 

–7–



--------------------------------------------------------------------------------

6.6 Termination for Good Reason.

(a) At any time during the term of this Agreement, the Executive may terminate
this Agreement for Good Reason by giving the Board ninety (90) calendar days
written notice of intent to terminate, which notice sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
termination. The Executive’s ability to terminate for Good Reason is contingent
upon his agreement to allow the Company to remedy, within such ninety (90)-day
period, the events constituting Good Reason.

(b) Upon the failure of the Company to remedy the events constituting Good
Reason prior to the expiration of the ninety (90)-day notice period, the Good
Reason termination shall become effective, and the Company shall pay the
Executive a lump sum cash payment in an amount equal to three (3) times the Base
Salary currently in effect; provided, however, that if (i) the notice of
termination is provided on or after a Change in Control, (ii) the effective date
of such termination occurs on or after a Change in Control or (iii) a Change in
Control occurs within the period beginning on the effective date of such
termination and ending six (6) months thereafter, the payment under this
sub-section (b) shall be a lump sum cash payment in an amount equal to five
(5) times the Base Salary currently in effect.

(c) Upon a termination for Good Reason, in addition to the payment provided for
in sub-section (b) above, the Executive shall be entitled to the same payments
(excluding those provided for in Section 6.4(b)), benefits and rights as he is
entitled to receive following an involuntary termination of his employment by
the Company without Cause, as specified in Section 6.4 herein (as if the
termination were an involuntary termination without Cause).

(d) A termination for Good Reason shall be permitted hereunder only if the
Executive provides the written notice to terminate not later than six (6) months
after the date the Employee first knew or should have known of the act or
omission to act giving rise to the termination for Good Reason. The six
(6)-month period shall be tolled during any permitted period of correction or
administrative procedure.

SECTION 6.7 Termination During Window Period After Change in Control.

(a) During the Window Period, the Executive may terminate his employment without
any reason; provided, however, that a termination for Good Reason, whether
during the Window Period or not, shall be governed by Section 6.6 above and not
this Section 6.7.

(b) Upon the Executive’s termination of employment during the Window Period
pursuant to this Section 6.7, the Company shall pay the Executive a lump sum
cash payment in an amount equal to three (3) times the Base Salary currently in
effect. In addition, the Executive shall be entitled to the same payments
(excluding those provided for in Section 6.4(b)), benefits and rights as he is
entitled to receive following an involuntary termination of his employment by
the Company without Cause, as specified in Section 6.4 herein (as if the
termination were an involuntary termination without Cause).

 

–8–



--------------------------------------------------------------------------------

ARTICLE 7

Excise Tax Gross-Up

7.1 Equalization Payment. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Article 7) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) or any interest or penalties are incurred by the Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Company shall make an additional payment to the Executive (a “Gross-Up Payment”)
in an amount such that after payment by the Executive of all taxes (including
any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and the Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

7.2 Tax Computation.

(a) Subject to the provisions of Section 7.2(c), all determinations required to
be made under this Article 7, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by an accounting firm
chosen by the Company in its sole discretion (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. However, the Accounting Firm chosen may not be the firm that is serving
as accountant or auditor for the individual, entity or group effecting a Change
in Control. All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Any Gross-Up Payment, as determined pursuant to this Article 7,
shall be paid by the Company to the Executive within thirty (30) days of the
receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 7.2(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

 

–9–



--------------------------------------------------------------------------------

(b) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 7.2(b), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such

 

–10–



--------------------------------------------------------------------------------

contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(c) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 7.2(b), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 7.2(b)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 7.2(b), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of the Gross-Up Payment required to be paid.

ARTICLE 8

Noncompetition

8.1 Prohibition on Competition.

(a) Without the prior written consent of the Company, during the term of this
Agreement, and for twelve (12) months following the expiration of this
Agreement, the Executive shall not, as an employee or an officer, engage
directly or indirectly in any business or enterprise which is “in competition”
with the Company or its successors or assigns. For purposes of this Agreement, a
business or enterprise will be deemed to be “in competition” if it is a banking
institution, the headquarters of which is within two hundred (200) miles from
the location of the Executive’s principal job location or office at the time of
termination of employment.

(b) Notwithstanding this Article 8, the Executive shall be allowed to purchase
and hold for investment less than three percent (3%) of the shares of any
corporation whose shares are regularly traded on a national securities exchange
or in the over-the-counter market.

8.2 Disclosure of Information. The Executive recognizes that he has access to
and knowledge of certain confidential and proprietary information of the Company
which is essential to the performance of his duties under this Agreement. The
Executive will not, during or for a period of three (3) years after the term of
his employment by the Company, in whole or in part, disclose such information to
any person, firm, corporation, association or other entity for any reason or
purpose whatsoever, nor shall he make use of any such information for his own
purposes.

 

–11–



--------------------------------------------------------------------------------

8.3 Specific Performance. The parties recognize that the Company will have no
adequate remedy at law for breach by the Executive of the requirements of this
Article 8 and, in the event of such breach, the Company and the Executive hereby
agree that, in addition to the right to seek monetary damages, the Company will
be entitled to a decree of specific performance, mandamus or other appropriate
remedy to enforce performance of such requirements.

8.4 Limitation. The provisions of this Article 8 shall be null and void and
without any force or effect on and after the date of a Change in Control.

ARTICLE 9

Indemnification

The Company hereby covenants and agrees to indemnify and hold harmless the
Executive in a manner consistent with the provisions of the Company’s
Certificate of Incorporation, as in effect on the Effective Date.

ARTICLE 10

Assignment

10.1 Assignment by Company.

(a) This Agreement may and shall be assigned or transferred to, and shall be
binding upon and shall inure to the benefit of, any successor of the Company,
and any such successor shall be deemed substituted for all purposes of the
“Company” under the terms of this Agreement. As used in this Agreement, the term
“successor” shall mean any person, firm, corporation or business entity which at
any time, whether by merger, purchase or otherwise, acquires all or
substantially all of the assets or the business of the Company. Notwithstanding
such assignment, the Company shall remain, with such successor, jointly and
severally liable for all its obligations hereunder.

(b) Failure of the Company to obtain the agreement of any successor to be bound
by the terms of this Agreement prior to the effectiveness of any such succession
shall be a breach of this Agreement and shall immediately entitle the Executive
to compensation from the Company in the same amount and on the same terms as the
Executive would be entitled in the event of an termination of employment without
Cause, as provided in Section 6.4 herein.

(c) Except as herein provided, this Agreement may not otherwise be assigned by
the Company (other than to a subsidiary or affiliate) without the prior written
consent of the Executive.

10.2 Assignment by Executive. The services to be provided by the Executive to
the Company hereunder are personal to the Executive, and the Executive’s duties
may not be assigned by

 

–12–



--------------------------------------------------------------------------------

the Executive; provided, however that this Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, and administrators, successors, heirs, distributees, devisees and
legatees. If the Executive dies while any amounts payable to the Executive
hereunder remain outstanding, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee or other designee or, in the absence of such
designee, to the Executive’s estate.

ARTICLE 11

Dispute Resolution and Notice

11.1 Dispute Resolution.

(a) The parties hereto agree that the subject matter of this Agreement involves
and affects interstate commerce within the meaning of the commerce clause of the
United States Constitution. This Agreement shall be irrevocable and is binding
upon the parties and is subject to being specifically enforced.

(b) Any action, dispute, claim, counterclaim or controversy (“Dispute” or
“Disputes”), between or among the parties, with respect to this Agreement,
including, without limitation, any claim based on, or arising from, an alleged
tort or contract, shall be resolved by arbitration as set forth below. As used
herein, Disputes shall include all actions, disputes, claims, counterclaims or
controversies arising in connection with any extension of or commitment set
forth in this Agreement or in any other agreement entered by the parties in
connection with this Agreement, and any action taken (or any omission to take
any action) in connection with any of the foregoing. All Disputes shall be
resolved by binding arbitration in accordance with Title 9 of the U.S. Code and
the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”). Defenses based on statutes of limitation, estoppel, waiver, laches and
similar doctrines, that would otherwise be applicable to an action brought by a
party, shall be applicable in any such arbitration proceeding, and the
commencement of an arbitration proceeding with respect to this Agreement shall
be deemed the commencement of an action for such purposes.

(c) Whenever an arbitration is required under subsection (b), the arbitrators
shall be selected, except as otherwise provided, in accordance with the
Commercial Arbitration rules of the AAA. The panel of arbitrators shall
determine the resolution of the Dispute.

(d) Whenever an arbitration is required under subsection (b), such arbitration
shall be conducted in Montgomery, Alabama. The arbitrators shall apply the
internal laws of the State of Alabama, without giving effect to any choice of
law provision or rule that would cause the application of the laws of any other
jurisdiction. Each party consents to the exclusive jurisdiction of the courts of
the State of Alabama over any challenges to arbitration hereunder. The
prevailing party may enforce an arbitration award in any court having
jurisdiction over the matter and the parties hereto. For purposes of this
Agreement, both parties expressly consent to the personal jurisdiction of

 

–13–



--------------------------------------------------------------------------------

the Alabama Circuit Court for the Fifteenth Judicial Circuit (Montgomery) and
the United States District Court for the Middle District of Alabama and waive
any defenses based on the lack of such jurisdiction.

(e) Any arbitration questions arising under this Agreement shall be governed in
accordance with Title 9 of the U.S. Code. This Section constitutes the entire
agreement of the parties with respect to its subject matter and supersedes all
prior discussions, arrangements, negotiations and other communications on
dispute resolutions. The provisions of this Section shall survive any
termination, amendment or expiration of the Agreement in which this Section is
contained, unless the parties otherwise expressly agree in writing. In the event
of any Dispute governed by this Section, each of the parties shall pay all of
its own expenses, and, subject to the award of the arbitrators, shall pay an
equal share of the arbitrators’ fees. The arbitrators shall have the power to
award recovery of all costs and fees (including attorneys’ fees, administrative
fees, arbitrators’ fees and court costs) to the prevailing party or that party
which substantially prevails. This Section may be amended, changed or modified
only by the express provisions of a writing which specifically refers to this
Section and which is signed by all the parties hereto.

11.2 Notice. Any notices, requests, demands, or other communications provided
for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he has filed
in writing with the Company or, in the case of the Company, to an executive
officer of the Company, at the Company’s principal offices.

ARTICLE 12

Miscellaneous

12.1 Definitions. For purposes of this Agreement, the following capitalized
terms shall have the following respective meanings:

(a) “Board” means the Board of Directors of USB.

(b) “Bonus Opportunity” means the Bonus that the Executive would have earned
under the Executive Incentive Plan for the fiscal year in which employment
termination occurs. This amount shall be determined in good faith at the sole
discretion of the Board. Wherever this Agreement provides for a payment based on
the Bonus Opportunity, the Board, in setting the amount of the payment, shall
presume that the Company’s performance for such fiscal year will satisfy or
exceed the minimum threshold target(s) contained in the Executive Incentive
Plan.

(c) “Cause” shall be determined by the Board in the exercise of good faith and
reasonable judgment and shall be defined as:

(i) The conviction of the Executive for the commission of an act of fraud,
embezzlement, theft or other criminal act constituting a felony under the
generally enforceable laws of the State of Alabama;

 

–14–



--------------------------------------------------------------------------------

(ii) The gross neglect of the Executive in the performance of any or all
material covenants under this Agreement, for reasons other than the Executive’s
death, Disability or Retirement; or

(iii) Abuse of or addiction to intoxicating drugs (including alcohol).

(d) A “Change in Control” shall be deemed to have occurred as of the first day
that any one or more of the following conditions have been satisfied:

(i) Any Person (other than those Persons in control of USB as of the Effective
Date, or other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, or a corporation owned directly or
indirectly by the stockholders of USB in substantially the same proportions as
their ownership of stock of USB), who becomes the Beneficial Owner, directly or
indirectly, of securities of USB or FUSB representing thirty percent (30%) or
more of the combined voting power of USB’s or FUSB’s then outstanding
securities; or

(ii) During any period of two (2) consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board (and any new Director, whose election by USB’s stockholders
was approved by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors at the beginning of the period or whose
election or nomination for election was so approved, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board) cease for any reason
to constitute at least sixty percent (60%) thereof; or

(iii) The stockholders of USB and/or FUSB approve: (A) a plan of complete
liquidation of USB or FUSB; or (B) an agreement for the sale or disposition of
all or substantially all the assets of USB or FUSB; or (C) a merger,
consolidation or reorganization of USB or FUSB with or involving any other
corporation, other than a merger, consolidation or reorganization that would
result in the voting securities of USB or FUSB, as the case may be, outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) greater than 50% of the combined voting power of the voting securities
of USB or FUSB, as the case may be (or the surviving entity, or an entity which
as a result of such transaction owns USB or FUSB, as the case may be, or all or
substantially all of such Company’s assets either directly or through one or
more subsidiaries) outstanding immediately after such merger, consolidation or
reorganization.

 

–15–



--------------------------------------------------------------------------------

Provided, however, that in no event shall a Change in Control be deemed to have
occurred, with respect to the Executive, if the Executive is part of a
purchasing group which consummates the Change in Control transaction. The
Executive shall be deemed “part of a purchasing group” for purposes of the
preceding sentence if the Executive is an equity participant in the purchasing
company or group (except for: (i) passive ownership of less than three percent
(3%) of the stock of the purchasing company; or (ii) ownership of equity
participation in the purchasing company or group which is otherwise not
significant, as determined prior to the Change in Control by a majority of the
non-employee Directors who were Directors prior to the transaction, and who
continue as Directors following the transaction).

For purposes of this definition of Change in Control, the following terms have
the following meanings:

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended (“Exchange Act”).

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).

(e) “Disability” means the total and permanent incapacity of the Executive, due
to injury, illness, disease or bodily or mental infirmity, to engage in the
performance of substantially all of the usual duties of employment with the
Company as provided for in Article 2 hereof for more than six (6) consecutive
calendar months, such Disability to be determined by the Board upon receipt and
in reliance on competent medical advice from one or more individuals selected by
the Executive who are qualified to provide such professional medical advice, and
who are acceptable to the Board, which acceptance shall not be unreasonably
withheld.

(f) “Executive Incentive Plan” means the incentive compensation program adopted
by the Board of Directors of FUSB and/or USB and in effect as of the Effective
Date, including all subsequent modifications thereto.

(g) “Good Reason” means, without the Executive’s express prior written consent,
the occurrence of any one or more of the following:

(i) The assignment of the Executive to duties materially inconsistent with the
Executive’s authorities, duties, responsibilities and status (including titles
and reporting requirements) as an officer of the Company, or a material
reduction or alteration in the nature

 

–16–



--------------------------------------------------------------------------------

or status of the Executive’s authorities, duties or responsibilities from those
in effect as of the Effective Date (or as subsequently increased), other than an
insubstantial and inadvertent act that is remedied by the Company promptly after
receipt of notice thereof given by the Executive; or

(ii) A material breach of this Agreement by the Company, or any successor
thereto, that has remained uncured for thirty (30) days after notice to the
Company.

(h) “Pro Rata” means the number of days elapsed prior to the Executive’s
termination date as a percentage of the number of days in the fiscal year.

(i) “Retirement” means early or normal retirement, as defined under the then
established rules of the Company’s retirement plan.

(j) “Window Period” means the 30 day period immediately following the first
anniversary of a Change in Control.

12.2 Entire Agreement. This Agreement supersedes any prior agreements or
understandings, oral or written, between the parties hereto, or between the
Executive and the Company, with respect to the subject matter hereof, and
constitutes the entire agreement of the parties with respect thereto. Without
limiting the generality of the foregoing sentence, this Agreement completely
replaces and supersedes the terms of the 1999 Agreement.

12.3 Modification. This Agreement shall not be varied, altered, modified,
canceled, changed or in any way amended except by mutual agreement of the
parties in a written instrument executed by the parties hereto or their legal
representatives.

12.4 Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

12.5 Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

12.6 Tax Withholding. The Company may withhold from any benefits payable under
this Agreement all Federal, state, city or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

12.7 Beneficiaries. The Executive may designate one or more persons or entities
as the primary and/or contingent beneficiaries of any amounts to be received
under this Agreement. Such designation must be in the form of a signed writing
acceptable to the Board or the Board’s designee. The Executive may make or
change such designation at any time.

 

–17–



--------------------------------------------------------------------------------

12.8 Governing Law. To the extent not preempted by Federal law (including Title
9 of the U.S. Code), the provisions of this Agreement shall be construed and
enforced in accordance with the laws of the State of Alabama.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date:

 

UNITED SECURITY BANCSHARES, INC.

By:

 

/s/ Hardie B. Kimbrough

Its:

  Chairman of the Board of Directors FIRST UNITED SECURITY BANK

By:

 

Hardie B. Kimbrough

Its:

  Chairman of the Board of Directors  

/s/ R. Terry Phillips

  R. TERRY PHILLIPS

 

–18–